DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
This non-final office action is responsive to Applicant’s submission filed 01/14/2022. Currently, claims 1-7, 9-15 and 17-20 are pending. Claims 1-4, 6, 9-12, 14 and 17-20 have been amended. Claims 8 and 16 have been cancelled. 

Claim Objections
Claim 2 is objected to because of the following informalities: Claim 2 depends on claim 0.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 1-4, 7, 9-13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Appl. Pub. No. 2019/0228409 (Madisetti et al. – hereinafter Madisetti) in view of U.S. Patent Appl. Pub. No. 2021/0216612 (Wojcik), and further in view of U.S. Patent Appl. Pub. No. 2018/0189753 (Konda et al. – hereinafter Konda). 

Referring to claim 1, Madisetti discloses a computer-implemented method comprising: 
at a service platform, receiving first information related to an order, wherein the first information is be provided to a service authority for requesting clearance for merchandize included in the order; and [See paragraphs 0009-0010, 0079]; 
at the service platform, encrypting at least a portion of the immutable data to generate encrypted first data. [See paragraph 0131]. 
Madisetti does not explicitly disclose the limitations: 
wherein the first information comprises mutable data and immutable data; 
identifying index data associated with the first information;
sending the encrypted first data to a blockchain network to store the encrypted first data on a blockchain managed by the blockchain network, wherein the encrypted 
storing the mutable data in a cache storage dedicated to storing smart contract data for executing a smart contract; and 
linking the mutable data and the immutable data based on the index data identified by the service platform. 
Wojcik teaches a method with the limitations: 
wherein the first information comprises mutable data and immutable data; [See paragraphs 0072, 0119, 0125]
identifying index data associated with the first information; [See paragraphs 0021, 0022] 
storing the mutable data in a cache storage dedicated to storing smart contract data for executing a smart contract; and [See paragraphs 0072, 0119, 0125]
linking the mutable data and the immutable data based on the index data identified by the service platform. [See paragraphs 0072, 0119, 0125]
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of Madisetti to have incorporated a blockchain transaction storage feature as in Wojcik with the motivation of managing changes associated with smart contracts with a blockchain network. [See Wojcik paragraph 0125] 
Konda teaches a method with the limitation: sending the encrypted first data to a blockchain network to store the encrypted first data on a blockchain managed by the blockchain network, wherein the encrypted first data are stored on the blockchain 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the method of the combination of Madisetti and Wojcik to have incorporated blockchain encryption feature with the motivation of securing transaction data with a blockchain network. [See Konda Paragraph 0009] 

Referring to claim 2, the combination of Madisetti, Wojcik and Konda discloses the method of claim 2, comprising: 
at the service platform, receiving second information related to the order, wherein the second information is to be provided to the service authority for requesting clearance for the merchandize included in the order; [See Konda Paragraphs 0033, 0060, 0116-0117] 
at the service platform, encrypting at least a portion of the second information to generate encrypted second data; [See Konda Paragraphs 0046-0047] 
sending the encrypted second data to the blockchain network to store the encrypted second data on the blockchain, wherein the encrypted second data are stored on the blockchain through consensus of blockchain nodes of the blockchain network; and [See Konda Paragraphs 0049, 0079-0080] 
linking the encrypted first data with the encrypted second data. [See Konda Paragraphs 0087-0090] 

claim 3, the combination of Madisetti, Wojcik and Konda discloses the method of claim 2 wherein: 
the encrypted first data comprises order data, and the order data comprises an order identifier of an order document associated with the order; [See Konda Paragraphs 0060, 0103, 0116-0117, 0103] 
the encrypted second data comprises logistics data, and the logistics data comprises a logistics transaction identifier of a logistics document associated with the order; and [See Konda Paragraphs 0087-0091, 0103] 
linking the encrypted first data with the encrypted second data comprises invoking a smart contract on the blockchain to store the order identifier and the logistics transaction identifier in a data structure corresponding to the order, and linking the order identifier with the logistics transaction identifier. [See Konda Paragraphs 0060, 0103, 0116-0117] 

Referring to claim 4, the combination of Madisetti, Wojcik and Konda discloses the method of claim 3 comprising: 
at the service platform, receiving payment data related to the order, wherein the payment data are provided to the service authority for requesting clearance of the merchandize included in the order, and wherein the payment data comprises a payment transaction identifier of a payment document associated with the order; [See Konda Paragraphs 0060, 0103, 0116-0117] 
at the service platform, encrypting at least a portion of the payment data to generate encrypted payment data; [See Honda Paragraphs 0087-0090] 

linking the order data with the payment data, including invoking the smart contract on the blockchain to store the order identifier and the payment transaction identifier in the data structure corresponding to the order, and linking the order identifier with the payment transaction identifier. [See Konda Paragraphs 0060, 0103, 0116-0117] 

Referring to claim 7, the combination of Madisetti, Wojcik and Konda discloses the method of claim 1 comprising: 
generating a digital signature of the service platform; [See Konda Paragraphs 0079-0081, 0105] 
adding the digital signature of the service platform to the encrypted first data to generate digitally signed encrypted first data; and [See Konda Paragraphs 0075-0076, 0105] 
wherein sending the encrypted first data to the blockchain network comprises sending the digitally signed encrypted first data to the blockchain network to store the digitally signed encrypted first data on the blockchain. [See Konda Paragraphs 0075-0076, 0105] 

claim 9, the combination of Madisetti, Wojcik and Konda discloses the method of claim 1, wherein the mutable data is associated with a document for custom clearance, [See Konda paragraphs 0079-0080]
the immutable data is associated with the document and include an encrypted version of at least a portion of content of the document encrypted by an encryption key associated with an owner of the document, and [See Konda paragraphs 0079-0080]
the index data comprise at least one of (1) an identifier of the document, or (ii) hash values of a plurality of blockchain transactions associated with the document. [See Konda paragraphs 0079-0080] 

Referring to claims 10-13, 15 and 17, they recite similar limitations as set forth in claims 1-4, 7 and 9, and therefore are rejected based on the same rationale. 

Referring to claims 18-20, they recite similar limitations as set forth in claims 1-3, and therefore are rejected based on the same rationale. 

Claims 5, 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Madisetti in view of Wojcik and Konda, as applied to claims 1 and 10 above, and further in view of U.S. Patent Appl. Pub. No. 2017/0132620 (Miller et al. – hereinafter Miller). 

Referring to claim 5, the combination of Madisetti, Wojcik and Konda discloses the method of claim 1 above. The combination does not explicitly disclose the limitation: 
Miller teaches a method with the limitation: generating one or more zero-knowledge proofs (ZKPs) related to one or more values associated with the order. [See paragraphs 0169-0173] 
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have modified the system executing the combination of Madisetti, Wojcik and Konda to have incorporated a verification feature as in Miller with the motivation of providing the commonly referred to proposal to evolve the Internet to optimize for the Internet of things. [See Miller Paragraph 0005] 

Referring to claim 6, the combination of Madisetti, Wojcik, Konda and Miller discloses the method of claim 5 comprising: at a blockchain node of the blockchain network, verifying the one or more ZKPs and performing consensus based on the encrypted first data after the one or more ZKPs are verified, and storing the encrypted first data to the blockchain after the consensus is successfully performed. [See Miller Paragraphs 0169-0173]

Referring to claim 14, it recites similar limitations as set forth in claims 5 and 6, and therefore is rejected based on the same rationale. 

Response to Arguments
Applicant’s arguments, see pages 1-3, filed 01/14/2022, with respect to the rejection of claims 1-4, 7-13, and 15-20 under 35 U.S.C. §103 as allegedly being unpatentable over U.S. Publication No. 20190228409 (Madisetti) in view of U.S. Publication No. 20180189753 (“Konda’); and claims 5-6 and 14 under 35 U.S.C. §103 as allegedly being unpatentable over Madisetti in view of Konda and further in view of U.S. Publication No. 20170132620 (“Miller’”) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Madisetti, Konda and Wojcik. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUSEGUN GOYEA whose telephone number is (571)270-5402. The examiner can normally be reached M-F: 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FAHD OBEID can be reached on 5712703324. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUSEGUN GOYEA/Primary Examiner, Art Unit 3687